DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.    This action is responsive to the application filed on 08/27/2021.
2.    Claims 1 – 12 are pending.
3.    Claims 1 – 12 are rejected.


Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 08/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8, 11, and 12 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Mehran Mehregany (US 20040054649 A1), hereinafter “Mehregany”.

Regarding Claim 1, Mehregany discloses a communication method executed by an information processing device, the information processing device being configured to communicate with a second information processing device associated with a first user via a network (Mehregany, Paragraph Fig 1, 0016, plurality of client computers coupled to a server computer by a network), the information processing device including a processor, and a memory storing programmed instructions that (Mehregany, Paragraph 0019, server includes processor and memory), when executed by the processor, are operable for performing the communication method, the communication method comprising:
causing the information processing device to display a list of second users while a call is in progress with the second information processing device (Mehregany, Paragraph 0018, web-based programs that run on the client computer communicate with server. Paragraph 0022, client computer desires to find expertise for a project. Communications are sent to experts who are using other client computers via network. Paragraph 0028, initiating searches for expert profiles based on user input. Paragraph 0029, information regarding experts that are located through a search can be viewed in expertise profiler);
causing the information processing device to receive a selection of one of the second users displayed on the list (Mehregany, Paragraph 0029, user selects experts by clicking on expert add button. Paragraph 0030, the expert team section provides a listing of members of the expert name with links to each member’s profile);
and causing the information processing device to transmit a request for participation in the call with the second information processing device to a third information processing device, the third information processing device being associated with the selected one of the second users (Mehregany, Paragraph 0031, selecting an expert team and send email or other communication to each team member. Paragraph 0033, after the experts are selected, the user generates a request for proposal/request for information that is sent to the list of team members).


Regarding Claim 2, Mehregany discloses the communication method according to claim 1 above, wherein the list of second users includes information about a name and an attribute of each of the second users (Mehregany, Paragraph 0026, listing of experts include the name of the individual, address, location of the business unit, email address, and the like. Paragraph 0029, information regarding experts can be viewed. Individual profile section included information such as name, affiliation, education, contact information, and the like).

Regarding Claim 3, Mehregany discloses the communication method according to claim 2 above, wherein the information about the attribute is expertise possessed by a corresponding one of the second users (Mehregany, Paragraph 0029, information regarding experts can be viewed, wherein the information includes information such as the name, affiliation, education, contact information and the like. Individual profile section also includes links to documents concerning, authored by or otherwise related to the expert being profiled. Paragraph 0042, profile of experts can be reviewed, wherein the profile includes such information as demographical information, professional and educational history information, experience information and the like).

Regarding Claim 4, Mehregany discloses the communication method according to claim 1 above, further comprising:
77causing the information processing device to communicate with a communication management device via a network (Mehregany, Paragraph 0016, storage system is coupled to the server computer. Paragraph 0020, storage system stores, among other things, an expert database and a proposal database. Data from these databases is retrieved by receiving a request from the server, wherein the server receives the request to retrieve data from individual client computers);
causing the information processing device to receive, from the communication management device, expertise and operating statuses of the second users retained by the communication management device (Mehregany, Paragraph 0020, data from these databases is retrieved by receiving a request from the server);
and causing the information processing device to display, on the list of the second users, the expertise and the operating statuses of the second users received from the communication management device (Mehregany, Paragraph 0029, information regarding experts that are located through a search can be viewed in expertise profiler, wherein the information includes information such as the name, affiliation, education, contact information and the like. Individual profile section also includes links to documents concerning, authored by or otherwise related to the expert being profiled. Paragraph 0042, profile of experts can be reviewed, wherein the profile includes such information as demographical information, professional and educational history information, experience information and the like).

Regarding Claim 5, Mehregany discloses the communication method according to claim 4 above, further comprising:
causing the information processing device to receive expertise and operating statuses of the second users in real time from the communication management device (Mehregany, Paragraph 0024, information of user’s abilities, accomplishments, training, expertise, and the like are added by the users);
and causing the information processing device to display, upon the operating statuses of the second users being updated while the list of the second users is being displayed, the updated operating statuses on the displayed list of the second users (Mehregany, Paragraph 0024, updated information from the users are provided on the user page, wherein this information is accessed by the users and updated).

Regarding Claim 6, Mehregany discloses the communication method according to claim 3 above, further comprising:
causing the information processing device to transmit expertise required of the selected one of the second users to the selected one of the second users (Mehregany, Paragraph 0031, selecting an expert team and send email or other communication to each team member. Paragraph 0033, after the experts are selected, the user generates a request for proposal/request for information that is sent to the list of team members);
and causing the third information processing device associated with the selected one of the second users to display the expertise required of the selected one of the second users, the selected one of the second users being requested to join the call with the second information processing device (Mehregany, Paragraph 0031, selecting an expert team and send email or other communication to each team member. Paragraph 0033, after the experts are selected, the user generates a request for proposal/request for information that is sent to the list of team members).

Regarding Claim 7, Mehregany discloses the communication method according to claim 6 above, wherein the expertise required of the selected one of the second users is expertise required by the second information processing device (Mehregany, Paragraph 0028, user want to search for  specific expert profiles, request for proposals, and projects. User enters keywords to be searched for into the box and initiates the search. Paragraph 0029, user selects experts by clicking on expert add button).

Regarding Claim 8, Mehregany discloses the communication method according to claim 6 above, wherein the received expertise of the selected one of the second users is displayed on the list of the second users (Mehregany, Paragraph 0033, after the experts are selected, the user generates a request for proposal/request for information that is sent to the list of team members. Paragraph 0043, user drafts what is needed, such as the technical expertise needed, application of potential products, due dates, and the like. The draft is then sent to the team members required for the project).


Claim 11 carries similar limitations as discussed with regards to Claim 1 above and therefore is rejected for the same reason.

Regarding Claim 12, Mehragany discloses a communication system, comprising:
an information processing device configured to communicate with a second information processing device associated with a first user via a network (Mehregany, Paragraph Fig 1, 0016, plurality of client computers coupled to a server computer by a network);
and a communication management device configured to communicate with the information processing device (Mehregany, Paragraph 0016, storage system is coupled to the server computer),
wherein the communication management device includes a processor and a memory storing programmed instructions that, when executed by the processor, are operable for causing the communication management device to 80store in a memory a user management DB, the user management DB including expertise and operating statuses of second users (Mehregany, Paragraph 0020, Paragraph 0020, storage system stores, among other things, an expert database and a proposal database. Data from these databases is retrieved by receiving a request from the server),
and transmit the expertise and the operating statuses of the second users stored in the user management DB to a third information processing device, the third information processing device being associated with one of the second users (Mehregany, Paragraph 0031, selecting an expert team and send email or other communication to each team member. Paragraph 0033, after the experts are selected, the user generates a request for proposal/request for information that is sent to the list of team members),
wherein the information processing device includes a processor and a memory storing programmed instructions that, when executed by the processor, are operable for causing the information processing device to receive the expertise and the operating statuses of the second users from the communication management device via the network (Mehregany, Paragraph 0019, server includes processor and memory. Paragraph 0024, updated information from the users are provided on the user page, wherein this information is accessed by the users and updated),
display a list of the second users while a call is in progress with the second information processing device (Mehregany, Paragraph 0018, web-based programs that run on the client computer communicate with server. Paragraph 0022, client computer desires to find expertise for a project. Communications are sent to experts who are using other client computers via network. Paragraph 0028, initiating searches for expert profiles based on user input. Paragraph 0029, information regarding experts that are located through a search can be viewed in expertise profiler),
receive a selection of one of the second users displayed on the list (Mehregany, Paragraph 0029, user selects experts by clicking on expert add button. Paragraph 0030, the expert team section provides a listing of members of the expert name with links to each member’s profile),
and transmit a request for participation in the call with the second information processing device to the third information processing device, the third information processing device being associated with the selected one of the second users (Mehregany, Paragraph 0031, selecting an expert team and send email or other communication to each team member. Paragraph 0033, after the experts are selected, the user generates a request for proposal/request for information that is sent to the list of team members).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Mehregany in view of Justin Kahn (US 20160246936 A1), hereinafter “Kahn”.

Regarding Claim 9, Mehregany discloses the communication method according to claim 1 above.
However, Mehregany fails to explicitly disclose further comprising: causing the third information processing device to display a respond button for accepting to join a call with the second information processing device and a refuse button for refusing to join the call with the second information processing device; causing the third information processing device to transmit an acceptance response to join the call with the second information processing device to the information processing device upon the third information processing device receiving a selection of the respond button; and causing the information processing device to transmit information for joining a call between the information processing device and the second information processing device to the third information processing device.

 
Kahn, from the same or similar field of endeavor, discloses further comprising:
causing the third information processing device to display a respond button for accepting to join a call with the second information processing device and a refuse button for refusing to join the call with the second information processing device (Kahn, Paragraphs 0072, 0085, expert can confirm or deny the client’s request for an appointment);
causing the third information processing device to transmit an acceptance response to join the call with the second information processing device to the information processing device upon the third information processing device receiving a selection of the respond button (Kahn, Paragraphs 0072, 0085, expert confirms appointment based on client’s request);
and causing the information processing device to transmit information for joining a call between the information processing device and the second information processing device to the third information processing device (Kahn, Paragraphs 0072, 0085, once confirmed, the appointment is added to the expert’s calendar. Paragraph 0131, once user requests an expert from the plurality of experts, the user is directed to a virtual waiting room until the expert arrives and then the online session can be facilitated by the platform).

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Mehregany in view of Kahn in order to further modify the method of employee collaboration from the teachings of Mehregany with the method of remote counseling sessions from the teachings of Kahn.
One of ordinary skill in the art would have been motivated because the users will be able to select a specific expert based on their requirements regardless of their geographic locations (Kahn– Paragraphs 0005, 0009-0010).

Regarding Claim 10, the combination of Mehregany and Kahn disclose the communication method according to claim 9 above, where Kahn further discloses further comprising:
causing the third information processing device to transmit a refusal response to the information processing device upon the third information processing device receiving a selection of the refuse button (Kahn, Paragraphs 0072, 0085, expert denies the client’s request for an appointment);
and 79causing the information processing device to display on the list of second users the refusal response received from the third information processing device (Kahn, Paragraph 0085, if expert denies a request for an appointment, then the client is notified).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All the references listed on 892 are related to the subject matter of communication with experts on a subject.
Some of the prior art include:
US 10007918 B1, US 20090005014 A1, US 20170193506 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAVIER O GUZMAN whose telephone number is (571)270-0588. The examiner can normally be reached Monday - Friday 8 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAVIER O GUZMAN/            Primary Examiner, Art Unit 2446